Citation Nr: 0919576	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from 
June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  The competent medical evidence illustrates that the 
Veteran currently has chronic hypertension; however, there is 
nothing in the record which suggests that this disorder had 
causal origins in service (or within a year of service 
discharge) or was directly or presumptively related to 
exposure to ionizing radiation in service, with onset being 
almost forty years after separation.  

2.  The competent medical evidence illustrates that the 
Veteran has CAD with history of coronary artery bypass and 
graft surgery in 1996; it is not indicated, however, that the 
Veteran had any cardiac abnormality in service or, indeed, 
until decades after separation, and there is no competent 
evidence which links the onset of CAD to any event of 
military service, to include the alleged exposure to ionizing 
radiation.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2008).

2.  Service connection for a heart disorder, to include 
coronary artery disease (CAD), is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claims.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

In a VA letter of January 2007, the Veteran was notified of 
the information and evidence needed to substantiate and 
complete his claims for service connection.  He was also 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was informed of all elements mandated by Dingess 
prior to the initial denial of his claims.  See Dingess, 
supra.  
  
The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA. 

The VCAA also places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all existing medical records 
identified by the Veteran.  There is no indication of any 
outstanding treatment records or other relevant evidence.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In this case, there is nothing to indicate the onset 
of hypertension or any cardiovascular disease until decades 
after service separation.  Simply, the standards of McLendon 
are not met, and there is no duty to provide for a medical 
examination.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(4); McLendon, supra. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.



Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For certain chronic disorders, such as cardiovascular disease 
(including hypertension), service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he developed cardiovascular 
disabilities, in the form of hypertension and CAD, as a 
result of his military service in the U.S. Army.  
Specifically, he alleges that exposure to ionizing radiation 
caused the development of these cardiovascular disabilities, 
or, alternatively, that they are directly related to his 
period of active military service.  

The Veteran has had several blood pressure readings since 
1996, and has been diagnosed with hypertension that is poorly 
controlled.  He underwent coronary artery bypass and graft 
(CABG) surgery in 1996 in order to address CAD.  Thus, the 
Board does not dispute the existence of current disabilities 
for VA purposes, and will turn its attention to a potential 
relationship to service.  

The Veteran was discharged from the Army in 1955, and there 
is only one service treatment record available (the 
separation examination).  The National Personnel Records 
Center (NPRC) informed VA that had additional records been in 
their custody, they most likely would have been located in an 
area heavily damaged by a 1973 fire at their storage 
facility.  As this is the case, the claim is "fire-related" 
and VA has a heightened duty to assist the Veteran and to 
carefully consider the application of the benefit of the 
doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In satisfying this duty, the Board notes that the RO 
dispatched notice to the Veteran as to how he could find 
alternative measures to substantiate his claims.  That is, he 
was informed of his ability to supply additional evidence in 
his possession which might help substantiate his claim (e.g. 
any service treatment records in his possession or any 
"buddy statements" of in-service comrades who might be able 
to confirm any treatment for cardiovascular complaints).  The 
Veteran did not supply any additional evidence in response to 
this request, and the Board will adjudicate the claims on the 
evidence of record.  

Regarding the one available service treatment record 
(separation examination), it is noted that the Veteran was 
not, at the time of discharge, noted to have any 
cardiovascular complaints or history of heart-related 
treatment.  There was a single blood pressure reading, dated 
in May 1955, of 140/60.  The Board notes that hypertension is 
defined for VA purposes as diastolic blood pressure at 
predominantly 90mm. or greater, or systolic blood pressure 
that is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  Additionally, for 
hypertension to be of such a severity to warrant 
compensation, diastolic pressure must be predominantly 100 or 
more; systolic pressure must be predominantly 160 or more; or 
an individual must have a history of diastolic pressure that 
is predominantly 100 or more which requires continuous 
medication for control.  Id.  Thus, the Veteran did not have 
hypertension in service, and he did not have hypertension to 
a compensable degree within a year of service separation.  
See 38 C.F.R. § 3.307, 3.309.  

While the 140/60 finding is a potentially elevated blood 
pressure finding (that is, it is not high enough to meet the 
VA definition of hypertension), the Board notes that it was 
taken as one isolated reading, and that a diagnosis of 
hypertension did not occur until decades after service 
separation.  The Board notes that the passage of time, 
without complaint, is probative when adjudicating claims for 
service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Regarding the claim for CAD, the Board 
notes that a diagnosis of heart disease did not occur until 
August 1996, when a CABG operation was performed.  This is 
over forty years after service separation, and thus, weighs 
against the Veteran's contended relationship.  Id.      

The Board notes that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the hypertension is not found to be 
capable of lay observation.  While heart disease could 
involve observable symptoms, the Veteran here has not stated 
that he experienced continuous chest pain, or other related 
cardiac  symptomatology, dating back to active service.  In 
any event, to the extent that continuity of observable 
cardiac symptomatology may be implied in his statements, 
The absence of documented treatment for such a lengthy period 
is found to be more probative.  Thus, continuity of 
symptomatology is not here established by the treatment 
records or the Veteran's statements.

The Veteran has also stated that he participated in nuclear 
atmospheric testing and that exposure to ionizing radiation 
was the ultimate causative factor in the onset of 
hypertension and CAD.  

Service connection based on exposure to radiation may be 
established in one of three ways.  First, if a Veteran 
participated in service in a "radiation-risk activity," and 
after service, developed one of certain enumerated cancers, 
it is presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112, (c); 38 C.F.R. § 3.309 (d).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(i),(ii) (2008).

The term "onsite participation" is defined to mean (a) During 
the official operation period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test; (b) 
During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).

For tests conducted by the United States, the term 
"operational period" means, for Operation TEAPOT, the period 
from February 18, 1948, through June 10, 1955. 38 C.F.R. § 
3.309(d)(3)(v)(K).  Second, if a Veteran was exposed in 
service to ionizing radiation and, after service, developed a 
"radiogenic disease" within a period specified for each 
disease by law, then the Veteran's claim would be referred to 
the VA Under Secretary for Benefits who must determine, based 
on the extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 
C.F.R. § 3.311.  Finally, service connection may be 
established based on medical evidence of a current disease 
etiologically related to in-service events.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 Vet. 3rd 
1039, 1043-5-(Fed. Cir. 1994).

Regarding the presumptive provisions under 38 C.F.R. § 3.309, 
the Veteran here claims to have engaged in OPERATION TEAPOT 
in the Nevada desert during his period of active service.  It 
does not appear as though this service has been verified; 
however, such lack of verification is not of significance.  
That is, nowhere in the record is it established that the 
Veteran's cardiovascular conditions, even potentially, could 
be related to alleged exposure to radiation.  Neither 
disorder is among the diseases listed under 38 C.F.R. 
§ 3.309(d)(2) as diseases specific to radiation-exposed 
Veterans, precluding an award on this presumptive basis.  
Moreover, there is no competent medical opinion addressing 
this contended relationship, and the Veteran's own 
unsubstantiated medical opinion cannot be assigned 
significant probative weight.  Indeed, it is not established 
that the Veteran possesses the necessary medical credentials 
to opine on matters of causation or etiology.  See Espiritu, 
supra.  Moreover, the Board must emphasize that offering a 
nexus between cardiovascular disorders and alleged radiation 
exposure is not the type of opinion of which a layperson may 
competently give.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Moreover, the Board notes that the Veteran's claimed 
conditions, hypertension and CAD, are not disorders requiring 
further development for dose estimates, as they do not 
constitute "radiogenic disease."  See 38 C.F.R. §3.311.  
Regarding a potential direct relationship between the claimed 
conditions and radiation, the Board notes a letter, dated in 
May 1978, which solicited the Veteran's assistance in 
complying with a U.S. Air Force study regarding exposure to 
radiation; however, such letter did not make a link between 
any current disorder and radiation.  

The Board again acknowledges that the Veteran has not been 
afforded a comprehensive VA cardiology examination addressing 
his claimed conditions and a potential relationship to 
service.  Simply put, the jurisprudential standards for such 
an examination have not been satisfied in this case.  See 
McLendon, supra.  There is nothing, save for an isolated 
elevated blood pressure finding at separation, that even 
remotely suggests an onset of the claimed cardiovascular 
conditions in service or within a year after separation, or 
as a direct result of exposure to ionizing radiation.  There 
is a period of over forty years before treatment was sought 
for the claimed disorders, and, save for the Veteran's 
unsubstantiated lay assertions, there is no competent medical 
opinion which even hints to a nexus between hypertension, 
CAD, and military service.  As such, the claims for service 
connection must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a heart disorder, to 
include coronary artery disease (CAD) is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


